     Case 8-19-76263-ast           Doc 25    Filed 10/21/19   Entered 10/21/19 19:56:57




Absolut Facilities Management, LLC, et al.                            19-76260 (AST) (Jointly Administered)
                                                                      XX-XXXXXXX




                                                          X
                                                          X
                                                          X

                                                          X
                                                          X
                                                          X


                                                          X
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
                     Case 8-19-76263-ast                    Doc 25         Filed 10/21/19   Entered 10/21/19 19:56:57

From: Ed Sims [ESIMS@tisins.com]
Sent: Friday, October 11, 2019 11:40 AM
To: Hoffman, Phil
Cc: Hayli Dunn; Ed Sims
Subject: Absolut Facilities Management, LLC

Phil,

We have received your request to provide a certificate of insurance for Crime Policy # 82234980,
along with the completed Attachment B, indicating United States Trustee as Additional Notified Party.
We have submitted this request to our Crime insurance carrier and have received the following
response.

Additional Notified Party is not a pre-existing form that can be endorsed to the Crime policy. This
request will need to be submitted to Federal Insurance Company / Chubb’s in house legal department
for review, which could take approximately two weeks. We have requested our carrier to begin this
process and will advise of their decision as soon as possible.

Regarding the Patient Trust Bonds, Liberty Mutual has advised that they do not believe this request is
applicable to surety bonds. However, the request is currently being reviewed to see if this is something
they can provide. We will advise of their decision upon receipt.

We are working to do all that we can to comply with this request, and will hopefully have an answer to
you soon.

Thank you,


Edward B. Sims, CIC
Chief Executive Officer


TIS Insurance Services, Inc.
1900 N. Winston Road, Suite 100
Knoxville, TN 37919
Learn more at TISins.com
o: 865.470.3710             m: 865.567.3288
f: 865.824.3910

NOTICE: You cannot bind, alter or cancel coverage without speaking
to an authorized representative of TIS Insurance Services, Inc.
Coverage cannot be bound without written confirmation from an
authorized representative of TIS. This email and any files transmitted
with it are not encrypted and may contain privileged or other
confidential information and is intended solely for the use of the
individual or entity to whom they are addressed. If you are not the
intended recipient or entity, or believe that you may have received
this email in error, please reply to the sender indicating that fact and
delete the copy you received. In addition, you should not print, copy,
retransmit, disseminate, or otherwise use this information. Thank
you.
Case 8-19-76263-ast   Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57
                Case 8-19-76263-ast           Doc 25   Filed 10/21/19   Entered 10/21/19 19:56:57



 Absolut Facilities Management, LLC, et al.                                     19-76260 (AST) (Jointly Administered)




See attached forms.
                                               Case 8-19-76263-ast                            Doc 25               Filed 10/21/19                          Entered 10/21/19 19:56:57

                                                                                                                                                                                                                                               Subject to On-going Change




Absolut Facilities Management
Cash Projection - Consolidated
                                                      1             2             3              4                  5                  6                 7               8                 9               10               11               12                13        10/18/19 - 01/10/20
Week Ended:                                        10/18/19      10/25/19      11/01/19       11/08/19          11/15/19           11/22/19          11/29/19        12/06/19          12/13/19         12/20/19         12/27/19         01/03/20          01/10/20           TOTAL

Opening Cash Balance                           $ 1,870,730      $ 1,432,724   $ 1,867,779    $ 1,662,381    $     899,251      $       57,744    $     334,223   $     837,553     $      52,201    $      57,589    $      58,069    $     265,812     $      59,100    $        1,870,730

Anticipated D P Funding                                  -              -             -              -           (720,000)            (99,000)             -           520,000           270,000         (510,000)        (280,000)       1,140,000           290,000               611,000

Receipts
Medicare                                       $      54,424 $ 509,324 $       -    $       -               $      54,424     $          -       $     454,900   $         -       $      54,424    $         -      $     454,900    $         -       $      54,424             1,636,820
Medicaid                                             518,819    395,273    183,502      341,288                   378,788            378,788           283,688         358,616           378,788          378,788          317,488          358,616           378,788             4,651,230
Insurance, Self Pay                                  764,854  1,058,628  1,036,278      718,860                   946,841          1,058,644         1,009,578         739,032           894,680        1,058,644          925,778          689,032           860,680            11,761,527
Miscellaneous                                       (119 548)  (147 238)   (25 000)         -                         -                  -                 -               -                 -                -                -                -                 -                (291 786)
Total Receipts                                     1,218,549  1,815,987  1,194,780    1,060,148                 1,380,053          1,437,432         1,748,166       1,097,648         1,327,892        1,437,432        1,698,166        1,047,648         1,293,892            17,757,791

 Disbursements
Payroll/ Taxes                                       809,262        691,535       697,759        703,982          710,205             716,429          716,429         716,429           716,429          716,429          716,429          716,429           716,429             9,344,178
Insurance                                             95,221            -          93,005        108,020              -                   -             93,005         108,020               -                -             93,005          108,020               -                 698,296
Pharmacy                                              28,301         28,301        28,301         28,301           28,301              28,301           28,301          28,301            28,301           28,301           28,301           28,301            28,301               367,913
Utilities                                             72,968            -             -              -             72,968                 -                -               -              55,468              -                -                -              72,331               273,735
Food                                                  31,520         31,520        31,520         31,520           31,520              31,520           31,520          31,520            31,520           31,520           31,520           31,520            31,520               409,760
Supplies                                              36,358         36,358        36,358         36,358           36,358              36,358           36,358          36,358            36,358           36,358           36,358           36,358            36,358               472,654
Vendors                                              111,413        111,413       111,413        111,413          111,413             111,413          111,413         111,413           111,413          111,413          111,413          111,413           111,413             1,448,369
Assessment (paid monthly - 15th)                     202,904            -             -              -            246,643                 -                -               -             238,863              -                -                -             238,863               927,273
Back Office Support - Payroll                        123,968            -         123,968            -             98,636                 -             98,636             -              98,636              -             98,636              -              98,636               741,118
Back Office Support-Rent/Phone/Con Svc/Other          19,639          3,710        19,639          3,710           15,515               2,931           15,515           2,931            15,515            2,931           15,515            2,931            15,515               135,999
Rent                                                     -          300,000           -          799,974              -                   -                -           799,974               -                -                -            799,974               -               2,699,922
Medical Claims Funding                               125,000            -             -              -            125,000                 -                -               -             125,000              -                -                -             125,000               500,000
Capital Lease on AP Renovation                           -              -          79,245            -                -                   -             79,245             -                 -                -             79,245              -                 -                 237,736
 Total Operating Disbursements                     1,656,555      1,202,837     1,221,209      1,823,278        1,476,560             926,952        1,210,423       1,834,946         1,457,504          926,952        1,210,423        1,834,946         1,474,367            18,256,954

Operating Cash Flow                                 (438,006)      613,150        (26,429)      (763,130)         (96,507)            510,480          537,743        (737,298)         (129,612)         510,480          487,743         (787,298)         (180,475)              (499,163)

Utility Deposit - All Buildings                          -          61,000           -               -                -                   -                -               -                 -                -                -                -                 -                  61,000
First day Relief                                         -          81,095           -               -                -                   -                -               -                 -                -                -                -                 -                  81,095
Debtor                                                   -             -             -               -                -                   -                -           439,000               -                -                -            400,000               -                 839,000
Ombudsman                                                -             -             -               -                -                   -                -            50,000               -                -                -             50,000               -                 100,000
Lender                                                   -             -         135,000             -                -               135,000              -               -             110,000              -                -                -             110,000               490,000
UCC                                                      -             -             -               -                -                   -                -            75,000               -                -                -             75,000               -                 150,000
Chapter 11 Fees                                          -          36,000           -               -                -                   -                -               -                 -                -                -                -                 -                  36,000
Adequate Protection                                      -             -          34,413                                                                34,413             -                 -                -                -             34,413                                 103,240
DIP Interest & Fees                                      -             -           9,555             -             25,000                 -                -             4,053            25,000              -                -                -                 -                  63,608
                                                                                                                                                                                                                                                                                        -
Total Restructuring Disbursements                        -         178,095       178,968             -             25,000             135,000           34,413         568,053           135,000              -                -            559,413           110,000             1,923,943

Cash Flow                                           (438,006)      435,055       (205,397)      (763,130)        (121,507)            375,480          503,330       (1,305,351)        (264,612)         510,480          487,743        (1,346,712)        (290,475)            (2,423,106)

Beginning Cash Balance                         $ 1,870,730 $ 1,432,724        $ 1,867,779 $ 1,662,381 $           899,251 $            57,744 $        334,223   $    837,553 $           52,201 $         57,589 $         58,069 $    265,812 $              59,100 $            1,870,730
Cash Flow                                         (438,006)    435,055           (205,397)   (763,130)           (121,507)            375,480          503,330     (1,305,351)          (264,612)         510,480          487,743   (1,346,712)             (290,475)            (2,423,106)
Borrowing / (Repayment)                                -           -                  -           -              (720,000)            (99,000)             -          520,000            270,000         (510,000)        (280,000)   1,140,000               290,000                611,000
Ending Cash Balance                            $ 1,432,724 $ 1,867,779        $ 1,662,381 $ 899,251 $              57,744 $           334,223 $        837,553   $     52,201 $           57,589 $         58,069 $        265,812 $     59,100 $              58,625 $               58,625

                                                                $ 1,140,000




                                                                                                                             1 of 9
                                                   Case 8-19-76263-ast                       Doc 25            Filed 10/21/19                 Entered 10/21/19 19:56:57

                                                                                                                                                                                                         Subject to On-going Change



Cash Projection - Aurora Park
                                               1               2              3              4               5            6              7             8              9           10             11            12             13
                                           10/11/19        10/18/19       10/25/19        11/1/19         11/8/19     11/15/19       11/22/19      11/29/19        12/6/19     12/13/19       12/20/19      12/27/19        1/3/20       TOTAL

Incoming Cash:
Medicare                                   $       -       $    28,000    $ 160,000   $       -       $       -       $    28,000    $       -     $ 132,000   $       -       $    28,000    $       -     $ 132,000   $       -       $ 508,000
Medicaid                                       192,290         195,629      151,484       106,902         203,788         241,288        241,288     156,488       241,383         241,288        241,288     190,288       241,383      2,644,787
Insurance, Self Pay                            115,308         487,370      478,916       360,126         211,598         537,215        496,557     373,926       211,503         537,215        496,557     340,126       211,503      4,857,916
Miscellaneous                                      -               -            -             -               -               -              -           -             -               -              -           -             -              -
                                               307,598         710,999      790,400       467,028         415,386         806,503        737,845     662,414       452,886         806,503        737,845     662,414       452,886      8,010,703

 Outgoing Cash:
Payroll/ Taxes                                 336,211         330,037      336,260       342,484         348,707         354,930        361,154     361,154       361,154         361,154        361,154     361,154       361,154     4,576,707
Insurances                                      71,512             -            -             -            71,512             -              -           -          71,512             -              -           -          71,512       286,048
pharmacy                                        14,015          14,015       14,015        14,015          14,015          14,015         14,015      14,015        14,015          14,015         14,015      14,015        14,015       182,195
utilities                                          -            27,368          -             -               -            27,368            -           -             -            27,368            -           -             -          82,104
food                                            14,085          14,085       14,085        14,085          14,085          14,085         14,085      14,085        14,085          14,085         14,085      14,085        14,085       183,105
supplies                                        15,561          15,561       15,561        15,561          15,561          15,561         15,561      15,561        15,561          15,561         15,561      15,561        15,561       202,293
Vendors                                         48,976          48,976       48,976        48,976          48,976          48,976         48,976      48,976        48,976          48,976         48,976      48,976        48,976       636,688
Assessment (paid monthly - 15th)                   -            70,667          -             -               -           113,863            -           -             -           113,863            -           -             -         298,393
Back Office Support - Payroll                      -            40,130          -          40,130             -            40,130            -        40,130           -            40,130            -        40,130           -         240,781
Back Office Support-Rent/Phone/Con Svc/O         1,234           6,533        1,234         6,533           1,234           6,533          1,234       6,533         1,234           6,533          1,234       6,533         1,234        47,836
Rent                                               -               -            -             -           382,744             -              -           -         382,744             -              -           -         382,744     1,148,232
Capital Lease on AP Renovation                     -               -            -          79,245             -               -              -        79,245           -               -              -        79,245           -         237,736
                                               501,594         567,372      430,131       561,029         896,834         635,461        455,025     579,699       909,281         641,685        455,025     579,699       909,281     8,122,118

Weekly Excess/(Shortfall) Cash                 (193,996)       143,627      360,269        (94,002)       (481,448)       171,042        282,820      82,714       (456,395)       164,818        282,820      82,714       (456,395)    (111,414)

Cumulative Excess/(Shortfall) Cash             (193,996)       (50,369)     309,899       215,898         (265,551)       (94,509)       188,311     271,025       (185,371)       (20,553)       262,267     344,981       (111,414)




                                                                                                                      2 of 9
                                                   Case 8-19-76263-ast                 Doc 25        Filed 10/21/19                      Entered 10/21/19 19:56:57

                                                                                                                                                                                                         Subject to On-going Change



Cash Projection - Orchard Park
                                               1               2           3           4           5            6               7               8               9              10              11              12              13
Week of:                                   10/11/19        10/18/19    10/25/19    11/01/19    11/08/19     11/15/19        11/22/19        11/29/19        12/06/19        12/13/19        12/20/19        12/27/19        01/03/20            TOTAL

Incoming Cash:
Medicare                                   $        -    $      -    $      -    $     -    $       -       $       -       $       -       $       -       $       -       $       -       $       -       $       -       $       -       $        -
Medicaid                                         75,533      43,548      90,238     25,000       16,000          16,000          16,000          16,000          16,000          16,000          16,000          16,000          16,000          378,319
Insurance, Self Pay                              31,281      76,000      57,000        -            -               -               -               -               -               -               -               -               -            164,281
Miscellaneous                                   (96,133)   (119,548)   (147,238)   (25,000)         -               -               -               -               -               -               -               -               -           (387,919)
                                                 10,681         -           -          -         16,000          16,000          16,000          16,000          16,000          16,000          16,000          16,000          16,000          154,681

 Outgoing Cash:
Payroll/ Taxes                                 107,894      123,950         -           -           -               -                -               -              -                -               -               -              -           231,844
Insurances                                      44,244          -           -           -        44,244             -                -               -           44,244              -               -               -           44,244         176,976
pharmacy                                           -            -           -           -           -               -                -               -              -                -               -               -              -               -
utilities                                          -         17,500         -           -           -            17,500              -               -              -                -               -               -              -            35,000
food                                               -            -           -           -           -               -                -               -              -                -               -               -              -               -
supplies                                           -            -           -           -           -               -                -               -              -                -               -               -              -               -
Vendors                                         18,675          -           -           -           -               -                -               -              -                -               -               -              -            18,675
Assessment (paid monthly - 15th)                   -         48,904         -           -           -             7,780              -               -              -                -               -               -              -            56,684
Back Office Support - Payroll                      -         25,332         -        25,332         -               -                -               -              -                -               -               -              -            50,664
Back Office Support-Rent/Phone/Con Svc/O           779        4,124         779       4,124         779             -                -               -              -                -               -               -              -            10,585
Rent                                                                                    -                                                            -              -                -                               -              -               -
                                               171,592      219,810         779      29,456      45,023          25,280              -               -           44,244              -               -               -           44,244         580,428

Weekly Excess/(Shortfall) Cash                 (160,911)   (219,810)       (779)    (29,456)     (29,023)         (9,280)        16,000          16,000          (28,244)        16,000          16,000          16,000          (28,244)       (425,746)

Cumulative Excess/(Shortfall) Cash             (160,911)   (380,721)   (381,500)   (410,956)    (439,978)       (449,258)       (433,258)       (417,258)       (445,502)       (429,502)       (413,502)       (397,502)       (425,746)




                                                                                                            3 of 9
                                                   Case 8-19-76263-ast                     Doc 25          Filed 10/21/19                 Entered 10/21/19 19:56:57

                                                                                                                                                                                                    Subject to On-going Change



Cash Projection - Three Rivers
                                                 1             2              3           4             5               6             7             8           9             10             11            12          13
                                             10/11/19      10/18/19       10/25/19    11/01/19      11/08/19        11/15/19      11/22/19      11/29/19    12/06/19       12/13/19       12/20/19      12/27/19    01/03/20        TOTAL

Incoming Cash:
Medicare                                     $       -     $    12,100    $ 168,000   $       -     $       -      $    12,100    $       -     $ 155,900   $       -      $    12,100    $       -     $ 155,900   $       -      $ 516,100
Medicaid                                          52,270       102,897       51,293        15,000        42,000         42,000         42,000      27,000        33,139         42,000         42,000      27,000        33,139       551,738
Insurance, Self Pay                              203,099        39,598        4,621       240,599       213,369        100,495        106,914     147,699       222,230        100,495        106,914     147,699       222,230     1,855,963
Miscellaneous                                        -             -            -             -             -              -              -           -             -              -              -           -             -             -
                                                 255,369       154,595      223,914       255,599       255,369        154,595        148,914     330,599       255,369        154,595        148,914     330,599       255,369     2,923,801

 Outgoing Cash:
Payroll/ Taxes                                   111,381       111,381      111,381       111,381       111,381        111,381        111,381     111,381       111,381        111,381        111,381     111,381       111,381     1,447,953
Insurances                                        25,838                                                 25,838                                                  25,838                                                  25,838       103,352
pharmacy                                           4,762         4,762        4,762         4,762         4,762          4,762          4,762       4,762         4,762          4,762          4,762       4,762         4,762        61,906
utilities                                                        8,108                                                   8,108                                                   8,108                                                 24,324
food                                               4,854         4,854        4,854         4,854         4,854          4,854          4,854       4,854         4,854          4,854          4,854       4,854         4,854        63,102
supplies                                           7,004         7,004        7,004         7,004         7,004          7,004          7,004       7,004         7,004          7,004          7,004       7,004         7,004        91,052
Vendors                                           14,644        14,644       14,644        14,644        14,644         14,644         14,644      14,644        14,644         14,644         14,644      14,644        14,644       190,372
Assessment (paid monthly - 15th)                     -          28,667                                                  43,000                                                  43,000                                                114,667
Back Office Support - Payroll                        -          15,049         -           15,049           -           15,049           -         15,049           -           15,049           -         15,049           -          90,292
Back Office Support-Rent/Phone/Con Svc/Oth           463         2,450         463          2,450           463          2,450           463        2,450           463          2,450           463        2,450           463        17,939
Rent                                                                                          -         161,513                                       -         161,513                                                 161,513       484,539
                                                 168,946       196,918      143,108       160,144       330,459        211,252        143,108     160,144       330,459        211,252        143,108     160,144       330,459     2,689,498

Weekly Excess/(Shortfall) Cash                    86,423       (42,323)      80,806        95,456       (75,090)       (56,656)         5,806     170,456       (75,090)       (56,656)         5,806     170,456       (75,090)     234,303

Cumulative Excess/(Shortfall) Cash                86,423        44,101      124,906       220,362       145,272         88,616         94,422     264,877       189,788        133,132        138,937     309,393       234,303




                                                                                                                   4 of 9
                                                  Case 8-19-76263-ast                       Doc 25           Filed 10/21/19                  Entered 10/21/19 19:56:57

                                                                                                                                                                                                           Subject to On-going Change



Cash Projection - Westfield
                                               1              2               3           4             5               6               7             8             9              10              11            12            13
                                           10/11/19       10/18/19        10/25/19    11/01/19      11/08/19        11/15/19        11/22/19      11/29/19      12/06/19        12/13/19        12/20/19      12/27/19      01/03/20            TOTAL

Incoming Cash:
Medicare                                   $       -      $    10,100     $ 103,600   $       -     $       -       $    10,100     $       -     $    93,500   $       -       $    10,100     $       -     $    93,500   $       -       $     320,900
Medicaid                                        34,103         32,893        52,425        20,000        43,000          43,000          43,000        45,000        39,769          43,000          43,000        45,000        39,769           523,959
Insurance, Self Pay                             45,767         44,261       336,862       187,467        36,870          34,154         256,387       262,467        40,101          34,154         256,387       262,467        40,101         1,837,450
Miscellaneous                                      -              -             -             -             -               -               -             -             -               -               -             -             -                 -
                                                79,870         87,254       492,887       207,467        79,870          87,254         299,387       400,967        79,870          87,254         299,387       400,967        79,870         2,682,309

 Outgoing Cash:
Payroll/ Taxes                                  99,809         99,809        99,809        99,809        99,809          99,809          99,809        99,809        99,809          99,809          99,809        99,809        99,809         1,297,517
Insurances                                      23,350                                                   23,350                                                      23,350                                                      23,350            93,400
pharmacy                                         4,762          4,762         4,762         4,762         4,762           4,762           4,762         4,762         4,762           4,762           4,762         4,762         4,762            61,906
utilities                                                       5,956                                                     5,956                                                       5,956                                                        17,868
food                                             4,777          4,777         4,777         4,777         4,777           4,777           4,777         4,777         4,777           4,777           4,777         4,777         4,777            62,101
supplies                                         5,431          5,431         5,431         5,431         5,431           5,431           5,431         5,431         5,431           5,431           5,431         5,431         5,431            70,603
Vendors                                         16,208         16,208        16,208        16,208        16,208          16,208          16,208        16,208        16,208          16,208          16,208        16,208        16,208           210,704
Assessment (paid monthly - 15th)                   -           26,667                                                    40,000                                                      40,000                                                       106,667
Back Office Support - Payroll                      -           15,049          -           15,049           -            15,049            -           15,049           -            15,049            -           15,049           -              90,292
Back Office Support-Rent/Phone/Con Svc/O           463          2,450          463          2,450           463           2,450            463          2,450           463           2,450            463          2,450           463            17,939
Rent                                                                                          -          88,483                                           -          88,483                                                      88,483           265,449
                                               154,800        181,108       131,450       148,486       243,283         194,442         131,450       148,486       243,283         194,442         131,450       148,486       243,283         2,294,446

Weekly Excess/(Shortfall) Cash                 (74,930)        (93,854)     361,438        58,982       (163,413)       (107,187)       167,938       252,482       (163,413)       (107,187)       167,938       252,482       (163,413)        387,863

Cumulative Excess/(Shortfall) Cash             (74,930)       (168,783)     192,654       251,636        88,224          (18,963)       148,974       401,456       238,044         130,856         298,794       551,276       387,863




                                                                                                                    5 of 9
                                                Case 8-19-76263-ast                     Doc 25       Filed 10/21/19              Entered 10/21/19 19:56:57

                                                                                                                                                                                          Subject to On-going Change



Cash Projection - Allegany
                                               1           2              3             4          5           6              7           8             9          10             11            12           13
                                           10/11/19    10/18/19       10/25/19      11/01/19   11/08/19    11/15/19       11/22/19    11/29/19      12/06/19    12/13/19       12/20/19      12/27/19     01/03/20     TOTAL

Incoming Cash:
 Medicare                                              $      700     $    49,200                          $      700                 $    48,500               $      700                  $    48,500               $ 148,300
 Medicaid                                     8,047        58,188          10,990      1,600      8,500         8,500        8,500          7,200      6,422         8,500        8,500           7,200      6,422      148,569
 Insurance, Self Pay                         10,487        20,563          56,653     55,857     10,034        70,251       59,843         50,257     12,112        70,251       59,843          50,257     12,112      538,523
 Miscellaneous                                    0             0               0          0          0             0            0              0          0             0            0               0          0            0
                                             18,534        79,451         116,843     57,457     18,534        79,451       68,343        105,957     18,534        79,451       68,343         105,957     18,534      835,392

Outgoing Cash:
Payroll/ Taxes                               37,830        37,830          37,830     37,830     37,830        37,830       37,830         37,830     37,830        37,830       37,830          37,830     37,830      491,790
Insurances                                    7,964                                               7,964                                                7,964                                                 7,964       31,856
pharmacy                                      1,468         1,468           1,468      1,468      1,468         1,468        1,468          1,468      1,468         1,468        1,468           1,468      1,468       19,084
utilities                                                   2,892                                               2,892                                                2,892                                                8,676
food                                          1,613         1,613           1,613      1,613      1,613         1,613        1,613          1,613      1,613         1,613        1,613           1,613      1,613       20,969
supplies                                      1,853         1,853           1,853      1,853      1,853         1,853        1,853          1,853      1,853         1,853        1,853           1,853      1,853       24,089
Vendors                                       5,920         5,920           5,920      5,920      5,920         5,920        5,920          5,920      5,920         5,920        5,920           5,920      5,920       76,960
Assessment (paid monthly - 15th)                            9,333                                              14,000                                               14,000                                               37,333
Back Office Support - Payroll                     0         4,640              0       4,640          0         4,640            0          4,640          0         4,640            0           4,640          0       27,841
Back Office Support-Rent/Phone/Con Svc/O        143           755            143         755        143           755          143            755        143           755          143             755        143        5,531
Rent                                                                                       0     47,196                                         0     47,196                                                47,196      141,588
                                             56,791        66,305          48,827     54,080    103,987        70,972       48,827         54,080    103,987        70,972       48,827          54,080    103,987      885,717

Weekly Excess/(Shortfall) Cash              (38,256)       13,147          68,016      3,377    (85,452)        8,480       19,516         51,877    (85,452)        8,480       19,516          51,877    (85,452)     (50,325)

Cumulative Excess/(Shortfall) Cash          (38,256)       (25,110)        42,907     46,284    (39,168)       (30,688)    (11,172)        40,706    (44,747)       (36,267)    (16,750)         35,127    (50,325)




                                                                                                           6 of 9
                                                Case 8-19-76263-ast                   Doc 25       Filed 10/21/19             Entered 10/21/19 19:56:57

                                                                                                                                                                                     Subject to On-going Change



Cash Projection - Gasport
                                               1          2             3             4          5           6             7          8             9          10            11            12           13
                                           10/11/19   10/18/19      10/25/19      11/01/19   11/08/19    11/15/19      11/22/19   11/29/19      12/06/19    12/13/19      12/20/19      12/27/19     01/03/20        TOTAL

Incoming Cash:
Medicare                                              $     3,524   $    28,524                          $     3,524              $    25,000               $     3,524                $    25,000               $      89,096
Medicaid                                     66,966        85,664        38,843     15,000     28,000         28,000     28,000        32,000     21,903         28,000     28,000          32,000     21,903          454,279
Insurance, Self Pay                          70,466        82,864        95,427    121,757    109,432        140,528    109,794       104,757    115,529        140,528    109,794         104,757    115,529        1,421,160
Miscellaneous                                     0             0             0          0          0              0          0             0          0              0          0               0          0              -
                                            137,432       172,052       162,794    136,757    137,432        172,052    137,794       161,757    137,432        172,052    137,794         161,757    137,432        1,964,535

 Outgoing Cash:
Payroll/ Taxes                               82,132        82,132        82,132     82,132     82,132         82,132     82,132        82,132     82,132         82,132     82,132          82,132     82,132        1,067,716
Insurances                                   17,489                                            17,489                                             17,489                                               17,489           69,956
pharmacy                                      3,294         3,294         3,294      3,294      3,294          3,294      3,294         3,294      3,294          3,294      3,294           3,294      3,294           42,822
utilities                                                   5,616                                              5,616                                              5,616                                                 16,848
food                                          3,172         3,172         3,172      3,172      3,172          3,172      3,172         3,172      3,172          3,172      3,172           3,172      3,172           41,236
supplies                                      3,528         3,528         3,528      3,528      3,528          3,528      3,528         3,528      3,528          3,528      3,528           3,528      3,528           45,864
Vendors                                      15,227        15,227        15,227     15,227     15,227         15,227     15,227        15,227     15,227         15,227     15,227          15,227     15,227          197,951
Assessment (paid monthly - 15th)                  0        18,667                                             28,000                                             28,000                                                 74,667
Back Office Support - Payroll                     0        12,103            0      12,103          0         12,103          0        12,103          0         12,103          0          12,103          0           72,618
Back Office Support-Rent/Phone/Con Svc/O        320         1,694          320       1,694        320          1,694        320         1,694        320          1,694        320           1,694        320           12,407
Rent                                                                                     0     46,208                                       0     46,208                                               46,208          138,624
                                            125,162       145,433       107,673    121,150    171,370        154,766    107,673       121,150    171,370        154,766    107,673         121,150    171,370        1,780,708

Weekly Excess/(Shortfall) Cash               12,270        26,619        55,121     15,606    (33,938)        17,286     30,121        40,606    (33,938)        17,286     30,121          40,606    (33,938)        183,827

Cumulative Excess/(Shortfall) Cash           12,270        38,889        94,010    109,616     75,678         92,963    123,084       163,691    129,752        147,038    177,159         217,765    183,827




                                                                                                         7 of 9
